Citation Nr: 0504682	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-36 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for the residuals of 
right hand boxer fracture.

3.  Entitlement to service connection for the residuals of a 
nasal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran reportedly served from December 1990 to June 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a statement received in February 2004, the veteran 
referred to psychiatric symptoms.  It appears that he is 
requesting service connection for a psychiatric disorder.  
This is referred to the RO for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During service, the veteran sustained a nasal fracture and 
right hand boxer fracture.  He also complained of back pain 
during service.  The veteran asserts that he now has current 
nasal and right hand disabilities that resulted from his 
inservice injuries.  Further, he states that he has a low 
back disability that had its onset during service.  In light 
of his inservice injuries and complaints, and the fact that 
he filed the current claim less than one year after 
separation, VA examination is needed to determine if the 
veteran has current residual disabilities from the nasal and 
right hand fractures.  An examination is also needed to 
determine if the veteran has a current low back disability 
and if so, is it related to military service.  Also, the 
claims file does not indicate how the veteran's dates of 
service have been determined.   

In a statement received in February 2004, the veteran 
referred to a variety of physical and psychiatric symptoms 
including the claimed back disability.  He indicated that he 
would explain in a requested hearing.  It is not clear if the 
veteran wishes to present testimony regarding his back 
disability.  This should be clarified.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should contact the veteran and 
request clarification as whether he 
desires to present testimony regarding 
his claimed back disability.  

2.  The RO should request the appropriate 
sources to verify the veteran's dates of 
service, and document this..  

3.  The appellant should be afforded a VA 
examination to determine if he has any 
residual disability from the right hand 
boxer fracture, residual disability from 
the nasal fracture, or a current low back 
disability.  Any testing deemed necessary 
should be performed.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
any low back disorder, if diagnosed, is 
related to his period of active duty.  If 
this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The rationale for any opinion 
expressed should be included in the 
report.  The claims folder should be made 
available to the examiner prior to the 
examination.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




